Citation Nr: 0617582	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder, and if so, whether service 
connection is warranted.

2.  Entitlement to an initial increased (compensable) 
disability rating for service-connected bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946 and from September 1949 to April 1950.  He also had 
subsequent service in the U.S. Navy Reserve.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from April 2002, August 2002, and June 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In April and August 
2002, the RO found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
heart condition.  In June 2004, the RO granted service 
connection for bilateral hearing loss, evaluated as 
noncompensable. 

In a supplemental statement of the case (SSOC) dated in June 
2005, the RO reopened the claim for service connection for a 
heart disorder.  However, the requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue the Board is required to address on appeal despite the 
RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  As such, the issue is captioned as above.


FINDINGS OF FACT

1.  Entitlement to service connection for heart disease was 
denied by the RO in a rating decision dated in May 1996.

2.  Evidence received since the May 1996 RO decision is new, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for heart 
disease.

3.  A cardiovascular disorder did not have its onset during 
active service or within one year after separation from 
service, or result from disease or injury in service.

4.  Audiological examination findings in November 2005 show 
the veteran exhibited 92 percent discrimination and an 
average puretone threshold of 53 in the right ear, and 80 
percent discrimination and an average puretone threshold 60 
in the left ear.


CONCLUSIONS OF LAW

1. The unappealed May 1996 RO decision denying service 
connection for heart disease is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 20.1103 
(2005).

2. Subsequent to the May 1996 RO decision that denied 
entitlement to service connection for heart disease, new and 
material evidence sufficient to reopen the claim was 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2005).

3.  The criteria for entitlement to service connection for a 
cardiovascular disorder have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

4.  The criteria for an initial increased (compensable) 
evaluation for bilateral hearing loss have not been met.  
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

At the outset, the Board notes that the duty to notify and 
assist with regard to the issue of whether new and material 
evidence has been received for a cardiovascular disorder has 
been met to the extent necessary to reopen the claim, such 
that any deficiency in this regard is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this 
case, VA's duties have been fulfilled to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in February 2002, July 2002, September 
2004, and October 2004.  The veteran was told of what was 
required to substantiate his claims for entitlement to 
service connection and for an increased disability rating for 
hearing loss and of his and VA's respective duties, i.e., 
that VA would attempt to get any additional records that he 
identified as being helpful to his claim.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.  

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.   

Since the veteran's claims for entitlement to service 
connection for a cardiovascular disorder and for an increased 
disability rating for service-connected bilateral hearing 
loss were denied by the RO and are also being denied by the 
Board, as discussed herein, there is no potential effective 
date or disability rating issue that would warrant additional 
notice.  See Dingess/Hartman, 19 Vet. App. at 473.  The RO 
did, however, send the veteran a letter in April 2006 
notifying him that if compensation was granted, a disability 
rating and an effective date would be assigned.  In the usual 
course of events, VA would readjudicate the pending claim 
after providing such notice.  The fact that this did not 
occur in this case, however, is harmless error since such 
notice was not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant private and VA medical treatment 
records have been obtained, as discussed below.  In May 2002 
and August 2002 the veteran indicated that he did not have 
any additional evidence to provide other than what had 
already been reported.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

The veteran's service medical records for his period of 
service from September 1949 to April 1950 appear to be 
unavailable, having been destroyed in a fire at the National 
Personnel Records Center records center in 1973.  The Board 
recognizes that there is a heightened obligation to assist a 
claimant in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA audiology examinations in February 2004, January 
2005, and November 2005.  With regard to the issue of service 
connection for a cardiovascular disorder, a medical opinion 
is unnecessary because there is no competent evidence that 
indicates that the veteran's current cardiovascular disorder 
may be associated with an established event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Under such circumstances, 
there is no duty to provide an examination or obtain an 
additional medical opinion.  Id. 

In March 2006, the veteran submitted a audiogram from Graham 
Hearing Aid Center.  As this is a copy of an audiogram that 
was already of record and considered by the RO, remand for 
the issuance of a supplemental statement of the case is not 
warranted.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Cardiovascular disorder

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In a decision dated in May 1996, the RO denied the veteran's 
claim of entitlement to service connection for postoperative 
aortic stenosis with left ventricular hypertrophy.  The RO 
determined that the service medical records showed no 
findings regarding a heart disorder, and that the current 
medical reports of heart disease was too remote from service 
to establish any relationship thereto.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated May 21, 1996.  He did not appeal this decision, 
thus it became final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.1103 (2005).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001). Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the appellant's claim to 
reopen was received in January 2002, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

The evidence received subsequent to the May 1996 RO decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Additional service medical records dated from 1951 to 1960 
were received from the National Personnel Records Center in 
July 2003.  This evidence was not of record at the time of 
the RO's May 1996 rating decision and is not cumulative.  It 
is "new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material, as it raises a 
reasonable possibility of substantiating the claim.  As new 
and material evidence has been presented, the claim is 
reopened.

The veteran's service medical records for the period August 
1943 to March 1946 are negative for any complaints or 
clinical findings concerning a cardiovascular disorder.  
Report of physical examination in March 1946 showed a normal 
cardiovascular system and heart.

Reports of medical history completed by the veteran during 
his periods of service in the U.S. Navy Reserve in May 1951 
and October 1952 show that he indicated he had never had 
palpitation or pounding heart; high or low blood pressure; 
shortness of breath; or pain or pressure in the chest.  
Reports of medical examination dated from December 1953 to 
November 1960 all show that upon clinical evaluation, his 
heart and vascular system were normal.  

Thereafter, private medical records from S. C. Waters, M.D., 
dated from August   1994 to December 1995, show that the 
veteran was treated for symptoms associated with chest pain.  
He was diagnosed with calcific aortic stenosis and coronary 
artery stenosis, and he underwent aortic valve replacement 
and aortocoronary bypass grafting surgery.  A letter from Dr. 
Waters dated in August 1994 shows that the veteran was first 
diagnosed with an irregular heart beat and valve problem in 
December 1987.  He added that he also had a known heart 
murmur since 1976.  A letter from Dr. Waters dated in 
September 1994 shows that the veteran was said to have had no 
history of hypertension, hyperuricemia, hyperlipidemia, 
diabetes mellitus, clinical gout, rheumatic fever, or family 
history of heart disease.  It was indicated that he had a 
past 30 year history of smoking three packages of cigarettes 
daily. 

Private hospital treatment records from the Wichita Regional 
Health Care Center dated from October 1994 to September 1995 
show additional clinical records and diagnostic testing 
associated aortic valvular stenosis, atherosclerotic coronary 
artery disease, and congestive heart failure.  

Private outpatient treatment records from the Graham General 
Hospital dated from July 1998 to July 2002 and from Drs. 
Nesbitt and Jones dated from February 1993 to July 2002, show 
continued intermittent treatment for symptoms associated with 
the veteran's cardiovascular disorder.  Pertinent diagnoses 
included coronary artery disease, congestive heart failure, 
and hypertension.

Additional private outpatient treatment records from J. C. 
Askins, M.D., and Dr. Waters dated from March 2000 to May 
2002 show continued intermittent treatment for symptoms 
associated with the veteran's heart disorder.

In January 2004, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He 
indicated that prior his entry into active service he did not 
smoke or drink, but that while in the Navy he began smoking 
three packs per day.  He added that he experienced shortness 
of breath during service which he still experiences.  He also 
indicated that during service, he experienced a seizure 
disorder which he believes could have been related to his 
current heart disorder. 

After a careful review of the evidence of record, and for the 
following reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a cardiovascular disorder.

The veteran's service medical records are negative for any 
complaints, treatment or findings of any cardiovascular 
disorder.  With regard to his assertion that he experienced 
shortness of breath in service which is etiologically related 
to his current symptoms, the evidence fails to show that he 
had any reported incidents of shortness of breath during 
service.  To the contrary, the May 1951 and October 1952 
reports of medical history completed by the veteran during 
his periods of service in the reserves show that he indicated 
he had never had shortness of breath.  A cardiovascular 
disorder was not diagnosed until many years after service, in 
approximately 1986.  There is no competent medical evidence 
of record showing that any cardiovascular disorder had its 
onset during active service or within one year of his 
separation from active service, or is related to any in-
service disease or injury.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent medical opinion linking any current 
cardiovascular disorder to service, and the medical evidence 
of record does not otherwise demonstrate that it is related 
to service.  The veteran's statements are not competent 
evidence in this regard.

With regard to the veteran's assertion that he began using 
tobacco during his period of active service which resulted in 
his current cardiovascular disorder, the Board notes that a 
disability shall not be considered to have resulted from 
personal injury suffered or disease contracted during service 
on the basis that it resulted from injury or disease 
attributable to the use of tobacco products during service.  
See 38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) 
(2005).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a cardiovascular disorder.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).


Hearing loss

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
there is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco,-- that the present level of the veteran's 
disability is the primary concern in a claim for an increased 
rating and that past medical reports should not be given 
precedence over current medical findings -- does not apply to 
the assignment of an initial rating for a disability when 
service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126.  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2005).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2005).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 
6100 (2005).

The provisions of 38 C.F.R. § 4.86(a) indicate that if 
puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.

The provisions of 38 C.F.R. § 4.86(b) indicate that when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.

The assignment of disability ratings for hearing impairment 
are to be derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

In February 2004, the veteran underwent a VA audiology 
examination.  Pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 35, 45, 55, and 65 decibels, 
respectively, with an average of 50.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 30, 55, 
65, and 75 decibels, respectively, with an average of 56.  
Speech discrimination test using the Maryland CNC method 
showed 92 percent recognition in the right ear and 88 percent 
recognition in the left ear.

In considering the results of the February 2004 VA 
examination report, based on an 92 percent speech recognition 
score and a 50 decibel puretone threshold average as shown 
for the right ear, Table VI indicates a designation of Level 
"I" for the right ear.  Based on an 88 percent speech 
recognition score and a 56 decibel puretone threshold average 
as shown for the left ear, Table VI indicates a designation 
of Level "II" for the left ear.  When applied to Table VII, 
the numeric designations of a  "I" and a "II" for each 
respective ear translates to a zero percent evaluation.  The 
provisions of 4.86 do not apply to the veteran's situation in 
this examination.

In January 2005, the veteran underwent a VA audiology 
examination.  Pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 40, 45, 60, and 65 decibels, 
respectively, with an average of 53.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 40, 55, 
65, and 75 decibels, respectively, with an average of 59.  
Speech discrimination test using the Maryland CNC method 
showed 92 percent recognition in the right ear and 88 percent 
recognition in the left ear.

In considering the results of the January 2005 VA examination 
report, based on an 92 percent speech recognition score and a 
53 decibel puretone threshold average as shown for the right 
ear, Table VI indicates a designation of Level "I" for the 
right ear.  Based on an 88 percent speech recognition score 
and a 59 decibel puretone threshold average as shown for the 
left ear, Table VI indicates a designation of Level "III" for 
the left ear.  When applied to Table VII, the numeric 
designations of a  "I" and a "III" for each respective ear 
translates to a zero percent evaluation.  The provisions of 
4.86 do not apply to the veteran's situation in this 
examination.

In November 2005, the veteran underwent a VA audiology 
examination.  Pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 40, 50, 55, and 65 decibels, 
respectively, with an average of 53.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 50, 60, 
65, and 65 decibels, respectively, with an average of 60.  
Speech discrimination test using the Maryland CNC method 
showed 92 percent recognition in the right ear and 80 percent 
recognition in the left ear.

In considering the results of the November 2005 VA 
examination report, based on an 92 percent speech recognition 
score and a 53 decibel puretone threshold average as shown 
for the right ear, Table VI indicates a designation of Level 
"I" for the right ear.  Based on an 80 percent speech 
recognition score and a 60 decibel puretone threshold average 
as shown for the left ear, Table VI indicates a designation 
of Level "IV" for the left ear.  When applied to Table VII, 
the numeric designations of a  "I" and a "IV" for each 
respective ear translated to a zero percent evaluation.  The 
provisions of 4.86 do not apply to the veteran's situation in 
this examination.

Therefore, based upon the results of the foregoing audiology 
examinations a compensable disability rating is not warranted 
for hearing loss.  The Board acknowledges that the veteran 
has submitted private audiograms from the Graham Hearing Aid 
Center dated in March 2002 and June 2004, and from the C. 
Godfrey, M.D., in November 2002.  However, the Board is not 
competent to interpret the private reports which documented 
the veteran's hearing thresholds in form not consistent with 
the Schedule.  See Kelly v. Brown, 7 Vet. App. 471 (1995); 
see also 38 C.F.R. § 4.85(a) (2005).

To put it simply, there is very little judgment involved in 
determining the rating. See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The law's provisions are clear and precise.  
Audiometric testing results are dispositive evidence for a 
claim for a higher disability rating for hearing loss.  The 
Board is sympathetic the statements of the veteran that his 
bilateral hearing loss disability has increased.  However, 
there is no evidence on which to base an increased disability 
rating.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased disability rating for his bilateral hearing loss.

Finally, the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) was considered by the RO.  However, the 
record contains no objective evidence that the veteran's 
hearing loss has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  The veteran is retired.  
Accordingly, the impairment resulting from the veteran's 
hearing loss is appropriately compensated by the currently 
assigned schedular rating.


ORDER

Entitlement to service connection for a cardiovascular 
disorder is denied.

Entitlement to an initial increased (compensable) disability 
rating for service-connected bilateral hearing loss is 
denied.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


